DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this Application. 
Priority
15973197, filed 05/07/2018 is a continuation in part of PCT/US17/31721, filed 05/09/2017, now abandoned 
 	PCT/US17/31721   Claims Priority from Provisional Application 62333589, filed 05/09/2016 
 	PCT/US17/31721   Claims Priority from Provisional Application 62350672, filed 06/15/2016 
 	PCT/US17/31721   Claims Priority from Provisional Application 62412843, filed 10/26/2016  
	PCT/US17/31721   Claims Priority from Provisional Application 62427141, filed 11/28/2016 Claims Priority from Provisional Application  62540557, filed 08/02/2017 
 Claims Priority from Provisional Application 62562487, filed 09/24/2017 
 Claims Priority from Provisional Application 62583487, filed 11/08/2017.
Information disclosure statement (IDS)
The information disclosure statement (IDS) submitted on 04/02/2020,  07/08/2020, 11/30/2020 (except NPL #7) and 03/16/2021 have been considered.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 11/30/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Chapman-Castillo NPL #6 “Gelenbe et al, “Abstract of Gelenbe”, 10/28/2008 1 page was not submitted/received. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). Please, be advised the correct way of citing a Chapman-Castillo  “author, title, date, …pertinent pages”. Please, Cite Gelenbe’s title.   
	
Double Patenting
Patent application 10983514
Instant Application 15973197
	1. (Original) A monitoring system for data collection in a production environment, the system comprising:
     a data collector communicatively coupled to a plurality of input channels, wherein a first subset of the plurality of input channels is connected to a first set of sensors measuring operational parameters from a production component; 
           a data storage structured to store a plurality of collector routes and collected data that correspond to the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine including collection of data from the production component; 



       a data acquisition circuit structured to interpret a plurality of detection values from the collected data of the production component, each of the plurality of detection values corresponding to at least one of the first subset of the plurality of input channels; and
    a data analysis circuit structured to analyze the collected data from the first of the subset of the plurality of input channels and evaluate a first collection routine of the data collector based on the analyzed collected data, 
       
          wherein based on the analyzed collected data the data collector makes a collection routine change, wherein the collection routine change is a change from the first collection routine comprising the first subset of the plurality of input channels to a second collection routine comprising a second subset of the plurality of input channels.  






3. (Original) The system of claim 1, wherein the collection routine change increases a level of sensor monitoring to the production component.  


4. (Original) The system of claim 3, wherein the level of sensor monitoring is increased to determine a current state, future state, condition, or process stage of the production component.  

5. (Original) The system of claim 3, wherein the level of sensor monitoring is increased to respond to an event that was detected by the data analysis circuit.  

















































15. (Original) A computer-implemented method for monitoring data collection in a production environment, the method comprising: 
       providing a data collector communicatively coupled to a plurality of input channels, wherein a first subset of the plurality of input channels is connected to a first set of sensors measuring operational parameters from a production component; 


   providing a data storage structured to store a plurality of collector routes and collected data that correspond to the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine including collection of data from the production component; 
            providing a data acquisition circuit structured to interpret a plurality of detection values from the collected data of the production component, each of the plurality of detection values corresponding to at least one of the first subset of the plurality of input channels;
        and providing a data analysis circuit structured to analyze the collected data from the first of the subset of the plurality of input channels and evaluate a first collection routine of the data collector based on the analyzed collected data, wherein based on the analyzed collected data the data collector makes a collection routine change, wherein the collection routine change is a change from the first collection routine comprising the first subset of the plurality of input 






















18. (Original) A monitoring apparatus for data collection in a production environment, the apparatus comprising:
              a data collector component communicatively coupled to a plurality of input channels, wherein a first subset of the plurality of input channels are connected to a first set of sensors measuring operational parameters from a production component; a data storage component structured to store a plurality of collector routes and collected data that correspond to the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine including collection of data from the production component; a data acquisition component structured to interpret a plurality of detection values from the collected data of the production component, each of the plurality of detection values corresponding to at least one of the first subset of the plurality of input 








	a data collector communicatively coupled to a plurality of input channels;



	a data storage structured to store a plurality of collector routes and collected data that correspond to the plurality of input channels ,
wherein the plurality of collector routes each comprise a different data collection routine, and
wherein the collected data comprises data provided by a plurality of input sensors, each of the plurality of input sensors operatively coupled to at least one of a plurality of components of a mining process;
	a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels;

	and a data analysis circuit structured to analyze the collected data from the plurality of input channels and evaluate a collection routine of the data collector based on the analyzed collected data ,
	wherein the analysis of the collected data reveals an anomalous condition;
	and a data response circuit structured to alter an operational parameter of the mining process based on the anomalous condition.





	 2, the system of claim 1,
	wherein the anomalous condition comprises
	a pre-failure mode condition for one of the plurality of components.

	 3, the system of claim 1, wherein the altered operational parameter is an operational parameter of one of the plurality of components.

	 4, the system of claim 3,
	wherein the data response circuit is further structured to adjust the operational parameter by adjusting at least one of: one of the plurality of collector routes and one of the data collection routines.

	 5, the system of claim 1,


	 6, the system of claim 1,
	wherein one of the plurality of input channels is a continuously monitored alarm, and wherein the anomalous condition is an alarm condition.

	 7, the system of claim 1,
	wherein the anomalous condition comprises
	an anomalous operational mode for one of the plurality of components, and wherein the data response circuit is further structured to communicate an alarm to a haptic feedback user device in response to the anomalous condition.

	 8, the system of claim 1,
	wherein the altered operational parameter is a data transmission multiplexing of the data collected from the plurality of input channels.

	 9, the system of claim 1,
	wherein the data analysis circuit is further structured to utilize a neural network model to detect the anomalous condition.

	 10, the system of claim 9,
	wherein the neural network model is a probabilistic neural network that predicts a fault condition for one of the plurality of components.

	 11, the system of claim 9,
	wherein the neural network model is a time delay neural network trained on data collected over time from the plurality of input channels.

	 12, the system of claim 9,


	 13, the system of claim 9, 	wherein the data analysis circuit further comprises an expert system that switches a structure of the neural network based on the data collected from the plurality of input channels.

	 14, A computer-implemented method for monitoring data collection in a mining environment, the method comprising:
	collecting data from a plurality of input channels,
	wherein the collected data comprises
	data provided by a plurality of input sensors, each of the plurality of input sensors operatively coupled to at least one of a plurality of components of a mining process;
	accessing a plurality of collector routes on a data storage, and storing the collected data on the data storage ,
	wherein the plurality of collector routes each comprise a different data collection routine;


	interpreting a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels;

	and analyzing the collected data and evaluating a collection routine of the data collector based on the analyzed collected data ,
	wherein the analysis of the collected data reveals an anomalous condition;
	and altering an operational parameter of the mining process based on the anomalous condition.




	 15, the method of claim 14,
	wherein the anomalous condition comprises
	a pre-failure mode condition for one of the plurality of components, and
	wherein the altering the operational parameter comprises increasing data monitoring of the one of the plurality of components.

	 16, the method of claim 14,
	wherein the analyzing comprises  determining a vibrational fingerprint for one of the plurality of components.

	 17, the method of claim 14,
	wherein the anomalous condition comprises
	a reduced operating capability for one of the plurality of components, and wherein the altering comprises adjusting an operational parameter of the mining process to reduce a work load of the one of the plurality of components.

	
 18, A monitoring apparatus for data collection in a mining environment, the apparatus comprising:
	a data collector component communicatively coupled to a plurality of input channels;
	a data storage component configured to store a plurality of collector routes and collected data that correspond to the plurality of input channels ,
	wherein the plurality of collector routes each comprise a different data collection routine, and
	wherein the collected data comprises
	data provided by a plurality of input sensors, each of the plurality of input sensors operatively coupled to at least one of a plurality of components of a mining process;
	a data acquisition component configured to interpret a plurality of detection values from the collected data, each of the plurality of detection values 
	a data analysis component configured to analyze the collected data from the plurality of input channels and evaluate a collection routine of the data collector based on the analyzed collected data ,
	wherein the analysis of the collected data reveals an anomalous condition for one of the mining process or one of the plurality of components;
	and a data response component configured to alter an operational parameter based on the anomalous condition.

	 19, the apparatus of claim 18,
	wherein the anomalous condition comprises
	the data storage component accessing a haptic feedback user device to store or communicate a portion of the collected data, and
	wherein the data response component is further configured to communicate an alert to the haptic feedback user device in response to the anomalous condition.

	 20, the apparatus of claim 18,
	wherein the anomalous condition is a reduced network capability, and
	wherein the data response circuit is further structured to adjust a collector route of the data collector in response to the anomalous condition.



Claims 1, 3-5, 14, 16 and 18 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1, 3-5 15, and 18 of patent Application No. 10983514 in view in view of Del Castillo et al (US 20090194274). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent application is broader than this instant application. 
The patent Application Claims 1, 3-5 15, and 18 teaches all the limitations of claim 1, 3-5, 14 and 18 of the instant invention, respectively, except for implementing the monitoring system in a mining environment, and to alter an operational parameter of the mining process based on the anomalous condition as recited in claims 1, 14 and 18. 
	However, Castillo, in an analogous art of monitoring and controlling mining processes, teaches a system comprising wherein the collected data comprises data provided by a plurality of input sensors, each of the plurality of input sensors operatively coupled to at least one of a plurality of components of a mining process, a data response circuit structured to alter an operational parameter of the mining process based on an anomalous condition (see [0045], see [0057], [0059], and [0070]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have combined the system of the patent with the Chapman invention to  include a data response circuit structured to alter an operational parameter of the mining process based on an anomalous condition as taught by Castillo in order to adjust a mining process or components to bang the system to within optimum conditions or avoid problems (see Castillo [0045]) and because the system of the Patent 10983514 could be implemented in any environment that includes sensors and sensor routines.
	As per claim 16, 10983514 -Castillo teaches the method of claim 14, Castillo further teaches wherein the analyzing comprises determining a vibrational fingerprint for one of the plurality of components (see [0037-0038] vibration).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to 
Claim 2 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view in view of Del Castillo et al (US 20090194274) as applied to claim 1 above, and further in view of Clayton et al (US 20170206464). 
 	As per claim 2, 10983514-Castillo does not explicitly teach the limitation of claim 2.
 	However, Clayton teaches a monitoring system comprising detecting an anomalous condition, wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components (see [0092], and [0093).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo’s combination as taught above to include detecting an anomalous condition, wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components as taught by Clayton in order to avoid and prevent potential failures (see [0092]).
Claim 6 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) as applied to claim 1 above, and further in view of Chapman et al (US 8761911).
As per claim 6, 10983514-Castillo does not explicitly teach the limitation of claim 6.
	Chapman teaches wherein one of the plurality of input channels is a continuously monitored alarm (see Col 2 lines 58-60, wherein the anomalous condition is an alarm condition (see Col 5 lines 23-38).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo’s combination as taught above to include wherein one of the plurality of input channels is a continuously monitored alarm (see Col 2 lines 58-60, wherein the anomalous condition is an alarm condition as taught by Chapman in order to ensure safe, efficient, and cost effective drilling operations (see Col 2 lines 58-60).	
Claims 7 and 19 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) as applied to claim 1 above, and further in view of Boerhout (US 20170004697).
	As per claim 7, 10983514-Castillo does not explicitly teach the limitation of claim 7. Chapman-Castillo does not explicitly teach to communicate an alarm to a haptic feedback user device in response to the anomalous condition.
	However, Boerhout teaches a monitoring system comprising communicating an alarm to a haptic feedback user device in response to the anomalous condition (see [0001], [0103]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo’s combination as taught above to include communicating an alarm to a haptic feedback user device in response to the anomalous condition as taught by Boerhout in order to send a message to a user and to call the attention of the user by using a haptic device (see 0013 “Haptic feedback is a tactile feedback technology that generates a sense of touch by applying forces, vibrations, or motions to the user”).
	As per claim 19, 10983514-Castillo teaches the apparatus of claim 18, Castillo further teaches wherein the anomalous condition comprises the data storage component accessing see [0040]), and
	wherein the data response component is further configured to communicate an alert (0091).
	10983514-Castillo does not explicitly teach accessing and communicate an alarm to a haptic feedback user device in response to the anomalous condition.
	However, Boerhout teaches a monitoring system comprising communicating an alarm to an accessed haptic feedback user device in response to the anomalous condition (see [0001], see [0103] “an alarm”). Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo’s combination as taught above to include communicating an alarm to an accessed haptic feedback user device in response to the anomalous condition as taught by Boerhout in order to send a (see 0013 “Haptic feedback is a tactile feedback technology that generates a sense of touch by applying forces, vibrations, or motions to the user”).
Claim 8 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) as applied to claim 1 above, and further in view of Prosser et al (US 6628567).
	As per claim 8, 10983514-Castillo does not explicitly teach the limitation of claim 8.
 	However, Prosser teaches a monitoring device comprising monitoring an anomalous condition of a component and an operational parameter, wherein the altered operational parameter is a data transmission multiplexing of the data collected from the plurality of input channels (see Col 3 lines 3-32; see Col lines 10-21).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo’s combination as taught above to include monitoring an anomalous condition of a component and an operational parameter, wherein the altered operational parameter is a data transmission multiplexing of the data collected from the plurality of input channels in order to monitor sensor using a multiplexers that reduces weight, space, power, and cost (see Col 1 lines 49-51) and avoid the disadvantages of conventional multiplexing by using a triggering event to alter the multiplexing parameter and start monitoring sensor with active failures (see Co 5 lines 55-60 and see Col 4 lines 26-39). 
Claims 9-10 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) as applied to claim 1 above, and further in view of Sustaeta et al (US 20090204267).
	As per claim 9, 10983514-Castillo does not explicitly teach the limitation of claim 9.
 	However, Sustaeta teaches a monitoring system comprising a data analysis circuit is further structured to utilize a neural network model to detect an anomalous condition (see 0139).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo’s combination as taught above to include a data analysis circuit is further structured to utilize a neural network model to detect an anomalous condition as taught by Sustaeta to determine an anomalous condition based on a plurality of collected data by using a neural network which are very well-known complex algorithm to solve determine, infer and/or anticipate an anomalous condition in a system (see [0063]).
	As per claim 10, 10983514-Castillo does not explicitly teach the limitation of claim 10.
	Sustaeta further teaches wherein the neural network model is a probabilistic neural network that predicts a fault condition for one of the plurality of components (see [0063]).
(see [0063]).	
Claim 11 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) and Sustaeta et al (US 20090204267) as applied to claim 9 above and further in view of Eid et al (US6502042). 
	As per claim 11, 10983514-Castillo-Sustaeta does not explicitly teach the limitations of claim 11.
	However, Eid teaches a system comprising a neural network model is a time delay neural network trained on data collected over time from the plurality of input channels (see Col 14 lines 11-41 “…the neural network, referred to as a time delay neural network, will use as many input nodes as current and past measurement samples it is processing and the training thereof will include a sufficient number of data points to simulate the proper and faulty conditions of the current and past measurement sample”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo-Sustaeta’s combination as taught above to include a neural network model is a time delay neural network trained on data collected over time from the plurality of input channels as taught by Eid to determine an anomalous condition based on a plurality of collected data by using a neural network which are very well-known complex algorithm to simulate the proper and faulty conditions of the current and past measurement samples (see Col 14 lines 11-41).
Claim 12 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) and Sustaeta et al (US 20090204267) as applied to claim 9 above and further in view of Patil et al (US 20180096243).
 	As per claim 12, 10983514-Castillo-Sustaeta does not explicitly teach the limitations of claim 12.
 	However, Patil teaches an anomaly classification system comprising using a neural network model that is a convolutional neural network which provides a recommended route change for one of the plurality of collector routes of the data collector (see [0003], [0022]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo-Sustaeta’s combination as taught above to include using a neural network model that is a convolutional neural network which provides a recommended route change for one of the plurality of collector routes of the data see [0016] and since convolutional neural network are easy to train (see [0004]).	
Claim 13 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) and Sustaeta et al (US 20090204267) as applied to claim 9 above and further in view of Discenzo et al (US 7539549).
 	As per claim 13, 10983514-Castillo-Sustaeta does not explicitly teach the limitations of claim 13.
 	However, Discenzo teaches a monitoring system comprising an expert system switches a structure of the neural network based on the data collected from the plurality of input channels (see Col 21 lines 9-30).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo-Sustaeta’s combination as taught above to include an expert system switches a structure of the neural network based on the data collected from the plurality of input channels as taught by Discenzo in order to detect anomalies and produces a meaningful output without any external human supervision (see Col 2 lines 29-31).	
Claim 15 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) as applied to claim 14 above and further in view of Clayton et al (US 20170206464) and Wise et al (US 20190024495).
 	As per claim 15, 10983514-Castillo does not explicitly teach the limitations of claim 15.
	However, Clayton teaches a monitoring system comprising detecting an anomalous condition, wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components (see [0092] “Accelerometers that detect vibration in rotating components can provide early detection of potential problems with the equipment and enable the facility operator to take preventative action of repairing or shutting down the piece of equipment before failure occurs”; also, see [0093] “Vibration time series data can indicate problematic trends or anomalies”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo’s combination as taught above to include detecting an anomalous condition, wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components as taught by Clayton in order to avoid and prevent potential failures (see [0092]).
	10983514-Castillo-Clayton still does not explicitly teach wherein the altering the operational parameter comprises increasing data monitoring of the one of the plurality of components.
	However, Wise teaches a monitoring system comprising altering an operational parameter is one of the plurality of collector routes of the data collector, and wherein the data response circuit is further structured to alter the one of the plurality of collector routes to increase data monitoring of one of the plurality of components (see [0047] “… to increase the number of data points and operating intervals for the remainder of the planned well path after that location”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo’s combination as taught above to include wherein the altered operational parameter is one of the plurality of collector routes of the data collector, and wherein the data response circuit is further structured to alter the one of the plurality of collector routes to increase data monitoring of one of the plurality of components as taught by Wise in order to perform a more accurate monitoring and avoid any failures in the system.
Claim 17 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) as applied to claim 14 above and further in view of Turner et al (US 20140251688).
 	As per claim 17, 10983514-Castillo teaches wherein the anomalous condition comprises a reduced operating capability for one of the plurality of components (see Castillo 0066, also, see [0037-0038] vibration; also, see [0069]). 
 	10983514-Castillo does not explicitly teach wherein the altering comprises adjusting an operational parameter of the mining process to reduce a work load of the one of the plurality of components
	However, Turner teaches a monitoring system comprising monitoring an anomalous condition, in a mining process, comprises a reduced operating capability for one of the plurality of components altering a parameter (see [0169] “For example, if the most likely cause of lost performance was identified as a worn bit, the software will advise the operator to decrease drill bit RPM or WOB in order to reduce the wear on the bit. Similarly, if the cause of lost performance were insufficient hole cleaning, the software would advise the operator to increase the flow rate of drilling mud and reduce the WOB), wherein the altering comprises adjusting an operational parameter of the mining process to reduce a work load of the one of the plurality of components (see [0169] “to decrease drill bit RPM or WOB in order to reduce the wear on the bit…. reduce the WOB”; also, see [0171).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo’s combination as taught above to include monitoring an determining an anomalous condition, in a mining process, that comprises a reduced operating capability for one of the plurality of components altering a parameter, wherein the altering comprises adjusting an operational parameter of the mining process to reduce a work load of the one of the plurality of components as taught by Turner in order to reduce the anomalous condition (see [0169]) and [0171] “to decrease WOB by a predetermined amount and then determines if such a decrease in WOB reduces vibration below the predetermined maximum. If either procedure reduces vibration below the predetermined maximum, the cause of lost drilling performance is deemed to have been mitigated).
Claim 20 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) as applied to claim 18 above and further in view of Pochiraju (US 20100278086).
 	As per claim 20, 10983514-Castillo teaches the apparatus of claim 18, but it does not explicitly teach wherein the anomalous condition is a reduced network capability, and wherein the data response circuit is further structured to adjust a collector route of the data collector in response to the anomalous condition.
	Pochiraju teaches a system for transmitting data on a network comprising detecting an anomalous condition, wherein the anomalous condition is a reduced network capability, and wherein the data response circuit is further structured to adjust a collector route of the data collector in response to the anomalous condition (see [0040] [0052]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo’s combination as taught above to include detecting an anomalous condition, wherein the anomalous condition is a reduced network capability, and wherein the data response circuit is further structured to adjust a collector route of the data collector in response to the anomalous condition as taught by Pochiraju in order to improve or mitigate the anomalous condition (see [0040]).	

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
 	“a data collector communicatively coupled to a plurality of input channels”, in claims 1 and 18;
	“a data acquisition circuit structured to interpret a plurality of detection values from the collected data” in claims 1 and 18,  
	“data analysis circuit structured to analyze the collected data from the plurality of input channels…” in claims 1 and 18;
	“data response circuit structured to alter an operational parameter of the mining process based on the anomalous condition”, in claims 1 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 1-13, and 18-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim limitation “data response circuit structured to alter an operational parameter of the mining process based on the anomalous condition” in claims 1 and 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of altering an operational parameter is performed by this data response circuit. The term operational parameter is broad and involves a plurality of functions or operations within a mining system. For instance, the independent claims state that the altering a parameter by the data response circuit corresponds to a plurality of components of a mining process without specifying what kind of components or how the altering takes place. Some embodiments state that the altering could be turning on and off portions of a MUX, or control channels of a mux (see [0678] and [0980]). Some embodiments involve altering a scaling value of a sensor or a sampling rate (0722).  Some embodiments involve the 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	As to dependent claims 2-13 and 19-20 depend on claims 1 and 18 respectively, they are rejected for the same reasons mutatis mutandis.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.   The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As . 
	As to dependent claims 2-13 and 19-20 depend on claims 1 and 18 respectively, they are rejected for the same reasons mutatis mutandis.		


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274).
	As per claim 1, Chapman teaches a monitoring system for data collection in a mining environment (see Col 1 lines 28-31 “The present embodiments generally relate to a system for monitoring a status from a secondary location of a plurality of equipment on a drilling site, while simultaneously enabling preventive maintenance of the plurality of equipment”), the system comprising:
(see Fig. 1 data acquisition system comprises a data collector with analog and digital input channels; also, see Col 16 lines 14 I/O channels);
	a data storage structured to store a plurality of collector routes (see Col 16 lines 3-20 “The site data storage can include a plurality of configuration libraries 63. The configuration libraries can include a digital input monitor configuration library 64, an analog input monitor configuration library 65”; also, see Col 5 lines 63-67 and Col 6 lines 13-37) and collected data that correspond to the plurality of input channels (see Fig. 1 data storage 16; see Fig. 2 the data storage is structured to store collected data of the digital an analog input channels; see Col 15 lines 65-67 to col 16 line 5 “site data storage can include computer instructions 18 to form a site database which is used to store at least one digital signal, at least one analog signal, at least one message, at least one report and combinations thereof.), wherein the plurality of collector routes each comprise a different data collection routine (see Fig. 2  col 15 lines 50-67 “FIG. 2 is a diagram of the computer instructions within the site data storage 16. The computer instructions in the site data storage can include a site process monitor 38, a digital input monitor 20, an analog input monitor 24, a data transfer device 28, an analog detail monitor 45… The site data storage 16 can include computer instructions 42 for creating and storing at least one report from the digital input monitor, the analog input monitor” routine are computer instructions/threads…”; also, see Col 16 lines 25-55 analog and digital routine for detecting analog and digital signals), and wherein the collected data comprises data provided by a plurality of input sensors, each of the plurality of input (see Col 1 lines 41-60, and Col 4 lines 53-57 and see Col 16 lines 25-55; also, see Fig. 1 sensors connected to equipment of the mining process);
	a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels (see Fig. 1 a data acquisitions circuit 8 collects data form each sensor; also, see col 3 lines 35-37 “At a site, the system can have data acquisition hardware for receiving and storing sensor data from sensors attached to one or more pieces of equipment at the site”; also, see Col 6 lines 9-10 “the analog data acquisition hardware read and poll intervals”; also, see Col 16 lines 40-43); and
	a data analysis circuit structured to analyze the collected data from the plurality of input channels and evaluate a collection routine of the data collector based on the analyzed collected data (see Col 17 lines 8-12 “The site data storage can include a site process monitor 38. The site process monitor 38 can have computer instructions 41 to monitor status of the digital input monitor, the analog input monitor, the data transfer device, the site task device, and the analog detail monitor”, the data analysis circuit is the site processor executing each of the site data storage routines or instructions; also, see Col 5 lines 1-47; also, Fig. 1 discloses a second analysis circuit 50, see Col 17 lines 48-52),
	wherein the analysis of the collected data reveals an anomalous condition (see Col 4 lines 26-29 “The analog input monitor can, as an example, monitor
voltage and current data from the data acquisition hardware on a periodic time cycle. The analog input monitor can determine if a change in sensor voltage or current is significant”; see Col 17 lines “35-40 “The term "analog flow monitor" refers to computer instructions for collecting analog data from a flow sensor, and analyzing the analog sensor data to determine when a significant change in flow rate occurs, and then storing the analyzed sensor data”; also, see );
	Chapman does not explicitly teach a data response circuit structured to alter an operational parameter of the mining process based on the anomalous condition.
	However, Castillo, in an analogous art of monitoring and controlling mining processes, teaches a system comprising a data response circuit structured to alter an operational parameter of the mining process based on an anomalous condition (see [0045] “A processor may be provided to analyze the data (locally or remotely), make the decisions and/or actuate the controller. In this manner, oilfield 100 may be selectively adjusted based on the data collected. This technique may be used to optimize portions of the oilfield operation, such as controlling drilling, weight on bit, pump rates, or other parameters. These adjustments may be made automatically based on computer protocol, and/or manually by an operator. In some cases, well plans may be adjusted to select optimum operating conditions, or to avoid problem”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman’s invention to include a data response circuit structured to alter an operational parameter of the mining process based on an anomalous condition as (see [0045]).
   	Castillo further teaches communicatively coupled to a plurality of input channels (see Fig. 5 collector interface 503 and channels 510; see [0080] “interface 503 selects the data channel of server(s) 506 and receives the data. Interface 503 also maps the data channels to data from wellsite 504”) and data acquisition circuits for interpreting collected data (see [0057], [0059], and [0070].
	As per claim 3, Chapman-Castillo teaches the system of claim 1, Castillo further teaches wherein the altered operational parameter is an operational parameter of one of the plurality of components (see [0045] “A processor may be provided to analyze the data (locally or remotely), make the decisions and/or actuate the controller. In this manner, oilfield 100 may be selectively adjusted based on the data collected. This technique may be used to optimize portions of the oilfield operation, such as controlling drilling, weight on bit, pump rates, or other parameters. These adjustments may be made automatically based on computer protocol, and/or manually by an operator. In some cases, well plans may be adjusted to select optimum operating conditions, or to avoid problem”).
	As per claim 6, Chapman-Castillo teaches the system of claim 1, Chapman further teaches wherein one of the plurality of input channels is a continuously monitored alarm (see Col 2 lines 58-60 “The system can be used to continuously and automatically monitor onshore and offshore drilling operations to ensure
safe, efficient, and cost effective drilling operations), wherein the anomalous condition is an alarm condition (see Col 5 lines 23-38 “…If the analyzed digital sensor data is outside preset limits, the digital input monitor provides an alarm to at least one user client device...If the analyzed analog sensor data is outside preset limits, the analog input monitor provides an alarm to at least one user client device”).
	As per claim 14, Chapman teaches a computer-implemented method for monitoring data collection in a mining environment, the method comprising:
	collecting data from a plurality of input channels (see Fig. 1 data acquisition system comprises a data collector with analog and digital input channels; also, see Col 16 lines 14 I/O channels),
	wherein the collected data comprises data provided by a plurality of input sensors, each of the plurality of input sensors operatively coupled to at least one of a plurality of components of a mining process (see Col 16 lines 25-55; also, see Fig. 1 sensors connected to equipment of the mining process);
	accessing a plurality of collector routes on a data storage (see Col 16 lines 3-20 “The site data storage can include a plurality of configuration libraries 63. The configuration libraries can include a digital input monitor configuration library 64, an analog input monitor configuration library 65”; also, see Col 5 lines 63-67 and Col 6 lines 13-37), and storing the collected data on the data storage (see Fig. 1 data storage 16; see Fig. 2 the data storage is structured to store collected data of the digital an analog input channels; see Col 15 lines 65-67 to col 16 line 5 “site data storage can include computer instructions 18 to form a site database which is used to store at least one digital signal, at least one analog signal, at least one message, at least one report and combinations thereof ),
(see Fig. 2  col 15 lines 50-67 “FIG. 2 is a diagram of the computer instructions within the site data storage 16. The computer instructions in the site data storage can include a site process monitor 38, a digital input monitor 20, an analog input monitor 24, a data transfer device 28, an analog detail monitor 45… The site data storage 16 can include computer instructions 42 for creating and storing at least one report from the digital input monitor, the analog input monitor” routine are computer instructions/threads…”; also, see Col 16 lines 25-55 analog and digital routine for detecting analog and digital signals);
	interpreting a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels (see Fig. 1 a data acquisitions circuit 8 interprets and transmits data; see Fig. 1 a data acquisitions circuit 8 collects data form each sensor; also, see col 3 lines 35-37 “At a site, the system can have data acquisition hardware for receiving and storing sensor data Col from sensors attached to one or more pieces of equipment at the site”; also, see Col 6 lines 9-10 “the analog data acquisition hardware read and poll intervals”; also, see Col 16 lines 40-43  );
	and analyzing the collected data and evaluating a collection routine of the data collector based on the analyzed collected data (see Col 17 lines 8-12 “The site data storage can include a site process monitor 38. The site process monitor 38 can have computer instructions 41 to monitor status of the digital input monitor, the analog input monitor, the data transfer device, the site task device, and the analog detail monitor”, the data analysis circuit is the site processor executing each of the site data storage routines or instructions; also, see Col 5 lines 1-47; also, Fig. 1 discloses a second analysis circuit 50, see Col 17 lines 48-52),
	wherein the analysis of the collected data reveals an anomalous condition (see Col 17 lines “35-40 “The term "analog flow monitor" refers to computer instructions for collecting analog data from a flow sensor, and analyzing the analog sensor data to determine when a significant change in flow rate occurs, and then storing the analyzed sensor data”);
	Chapman does not explicitly teach altering an operational parameter of the mining process based on the anomalous condition.
 	However, Castillo, in an analogous art of monitoring and controlling mining processes, teaches a system comprising a data response circuit structured to alter an operational parameter of the mining process based on an anomalous condition (see [0045] “A processor may be provided to analyze the data (locally or remotely), make the decisions and/or actuate the controller. In this manner, oilfield 100 may be selectively adjusted based on the data collected. This technique may be used to optimize portions of the oilfield operation, such as controlling drilling, weight on bit, pump rates, or other parameters. These adjustments may be made automatically based on computer protocol, and/or manually by an operator. In some cases, well plans may be adjusted to select optimum operating conditions, or to avoid problem”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman’s invention to include a data response circuit structured to alter (see [0045]).
   	Castillo further teaches communicatively coupled to a plurality of input channels (see Fig. 5 collector interface 503 and channels 510; see [0080] “interface 503 selects the data channel of server(s) 506 and receives the data. Interface 503 also maps the data channels to data from wellsite 504”) and data acquisition circuits for interpreting collected data (see [0057], [0059], and [0070]).
	As per claim 16, Chapman-Castillo teaches the method of claim 14, Castillo further teaches wherein the analyzing comprises determining a vibrational fingerprint for one of the plurality of components (see [0037-0038] vibration).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo’s invention as taught above to include wherein the analyzing comprises determining a vibrational fingerprint for one of the plurality of components as taught by Castillo in order to detect anomalies in the system or component of the system. 
	As to claim 18, this claim is the apparatus claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis.	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274) as applied to claim 1 and further in view of Clayton et al (US 20170206464). 
As per claim 2, Chapman-Castillo teaches the system of claim 1, but does not explicitly teach wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components.
 	However, Clayton teaches a monitoring system comprising detecting an anomalous condition, wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components (see [0092] “Accelerometers that detect vibration in rotating components can provide early detection of potential problems with the equipment and enable the facility operator to take preventative action of repairing or shutting down the piece of equipment before failure occurs”; also, see [0093] “Vibration time series data can indicate problematic trends or anomalies”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo’s combination as taught above to include detecting an anomalous condition, wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components as taught by Clayton in order to avoid and prevent potential failures (see [0092]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274) as applied to claim 1 and further in view of Wise et al (US 20190024495). 
	As per claim 4, Chapman-Castillo teaches the system of claim 3, but it does not explicitly teach wherein the data response circuit is further structured to adjust the 
	However, Wise teaches a monitoring system comprising adjusting an  operational parameter by adjusting at least one of: one of the plurality of collector routes and one of the data collection routines (see [0047] “A significant variation (e.g., exceeding a predetermined tolerance threshold) between the actual and expected optimization parameter values calculated for a particular point along the planned well path may indicate the presence of a critical condition in the well that may affect the outcome of the downhole operation at that point. In response to receiving an indication of such a condition along the planned well path during the current operating interval, data analysis units 216a-n may update one or more subsequent operating intervals to be performed following the current operating interval…. For example, when the presence of such a condition has been detected at a location along the planned well path, the step size may be reduced in order to increase the number of data points and operating intervals for the remainder of the planned well path after that location”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo’s combination as taught above to include adjusting an  operational parameter by adjusting at least one of: one of the plurality of collector routes and one of the data collection routines as taught by Wise in order to perform a more accurate monitoring and avoid any failures in the system.
As per claim 5, Chapman-Castillo teaches the system of claim 1, but it does not explicitly teach wherein the altered operational parameter is one of the plurality of collector routes of the data collector, and wherein the data response circuit is further structured to alter the one of the plurality of collector routes to increase data monitoring of one of the plurality of components.
	However, Wise teaches a monitoring system comprising altering an operational parameter is one of the plurality of collector routes of the data collector, and wherein the data response circuit is further structured to alter the one of the plurality of collector routes to increase data monitoring of one of the plurality of components (see [0047] “… to increase the number of data points and operating intervals for the remainder of the planned well path after that location”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo’s combination as taught above to include wherein the altered operational parameter is one of the plurality of collector routes of the data collector, and wherein the data response circuit is further structured to alter the one of the plurality of collector routes to increase data monitoring of one of the plurality of components as taught by Wise in order to perform a more accurate monitoring and avoid any failures in the system.
Claim 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274) as applied to claim 1 and further in view of Boerhout (US 20170004697). 
As per claim 7, Chapman-Castillo teaches the system of claim 1, Chapman further teaches wherein the anomalous condition comprises an anomalous operational mode for one of the plurality of components, and wherein the data response circuit is further structured to communicate an alarm (see Col 2 lines 58-60 “The system can be used to continuously and automatically monitor onshore and offshore drilling operations to ensure 60 safe, efficient, and cost effective drilling operations; also, see Col 5 lines 23-38 “…If the analyzed digital sensor data is outside preset limits, the digital input monitor provides an alarm to at least one user client device...If the analyzed analog sensor data is outside preset limits, the analog input monitor provides an alarm to at least one user client device”).
	Chapman-Castillo does not explicitly teach to communicate an alarm to a haptic feedback user device in response to the anomalous condition.
	However, Boerhout teaches a monitoring system comprising communicating an alarm to a haptic feedback user device in response to the anomalous condition (see [0001] “The present invention relates to a machine condition data acquisition system including a condition monitoring device in communication with at least one remote notification device. More specifically, the system is adapted to forward a message from the condition monitoring device to each remote notification device, wherein the remote notification device then notifies the user that machine parameter measurements have been acquired; the notification process employing at a haptic notification device”; also, see [0103] “an alarm”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo’s combination as taught above to include communicating an alarm to a haptic feedback user device in response to the anomalous condition as taught by Boerhout in order to send a message to a user and to call the attention of the user by using a haptic device (see 0013 “Haptic feedback is a tactile feedback technology that generates a sense of touch by applying forces, vibrations, or motions to the user”).
	As per claim 19, Chapman-Castillo teaches the apparatus of claim 18, Chapman further teaches wherein the anomalous condition comprises the data storage component accessing a see Col 2 lines 58-60 “The system can be used to continuously and automatically monitor onshore and offshore drilling operations to ensure 60 safe, efficient, and cost effective drilling operations; also, see Col 5 lines 23-38 “…If the analyzed digital sensor data is outside preset limits, the digital input monitor provides an alarm to at least one user client device...If the analyzed analog sensor data is outside preset limits, the analog input monitor provides an alarm to at least one user client device”), and
	wherein the data response component is further configured to communicate an alert (see Col 2 lines 58-60 “The system can be used to continuously and automatically monitor onshore and offshore drilling operations to ensure 60 safe, efficient, and cost effective drilling operations; also, see Col 5 lines 23-38 “…If the analyzed digital sensor data is outside preset limits, the digital input monitor provides an alarm to at least one user client device...If the analyzed analog sensor data is outside preset limits, the analog input monitor provides an alarm to at least one user client device”).
	Chapman-Castillo does not explicitly teach accessing and communicate an alarm to a haptic feedback user device in response to the anomalous condition.
	However, Boerhout teaches a monitoring system comprising communicating an alarm to an accessed haptic feedback user device in response to the anomalous condition (see [0001] “The present invention relates to a machine condition data acquisition system including a condition monitoring device in communication with at least one remote notification device. More specifically, the system is adapted to forward a message from the condition monitoring device to each remote notification device, wherein the remote notification device then notifies the user that machine parameter measurements have been acquired; the notification process employing at a haptic notification device”; also, see [0103] “an alarm”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo’s combination as taught above to include communicating an alarm to an accessed haptic feedback user device in response to the anomalous condition as taught by Boerhout in order to send a message to a user and to call the attention of the user by using a haptic device (see 0013 “Haptic feedback is a tactile feedback technology that generates a sense of touch by applying forces, vibrations, or motions to the user”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274) as applied to claim 1 and further in view of  Prosser et al (US 6628567).
	As per claim 8, Chapman-Castillo teaches system of claim 1, but it does not explicitly teach wherein the altered operational parameter is a data transmission multiplexing of the data collected from the plurality of input channels.
	However, Prosser teaches a monitoring device comprising monitoring an anomalous condition of a component and an operational parameter, wherein the altered operational parameter is a data transmission multiplexing of the data collected from the plurality of input channels (see Col 3 lines 3-32 “…The acoustic monitoring device of the present invention monitors the acoustic vibrations or signature of the solid structure in relation to set criteria, or predetermined triggering event, to activate a recording of possible alteration and/or damage occurring to the solid structure. The triggering event comprises an acoustic signal of a predetermined amplitude. Once the acoustic triggering event occurs at a sensor location, the acoustic monitoring device records the acoustic event at other sensor locations. By recording the acoustic event that caused the triggering of the acoustic monitoring device, the detected acoustic event reveals its origin, and the magnitude of the damage becomes assessable. By multiplexing the sensor to record the acoustic activity after the occurrence of a triggering event, a continuous monitoring of the solid medium occurs while conserving resources”; see Col lines 10-21).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo’s combination as taught above to include monitoring an anomalous condition of a component and an operational parameter, wherein the altered operational parameter is a data transmission multiplexing of the data collected from the plurality of input channels in order to monitor sensor using a multiplexers that reduces weight, space, power, and cost (see Col 1 lines 49-51) and avoid the disadvantages of conventional multiplexing by using a triggering event to alter the multiplexing parameter and start monitoring sensor with active failures (see Co 5 lines 55-60 in the conventional multiplexing system, sensors are monitored intermittently and some sensor are not actively monitored all the time. By implementing a triggering event, a current sensor closes to the detected triggered signal is monitored; see Col 4 lines 26-39).  
Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274) as applied to claim 1 and further in view of  Sustaeta et al (US 20090204267). 
	As per claim 9, Chapman-Castillo teaches the system of claim 1, but does not explicitly teach wherein the data analysis circuit is further structured to utilize a neural network model to detect the anomalous condition.
	However, Sustaeta teaches a monitoring system comprising a data analysis circuit is further structured to utilize a neural network model to detect an anomalous (see 0139 “diagnostics system 132 provides a diagnostics signal indicative of pump cavitation according to measured flow and pressure signals. The invention thus provides for health indications relating to component conditions (e.g., wear, degradation, faults, failures, etc.), as well as those relating to process or systems conditions, such as cavitation in the pump 110. The diagnostics system 132 may comprise a classifier system, such as a neural network, detecting pump cavitation according to the measured flow and pressure signals, which may be provided as inputs to the neural network”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo’s combination as taught above to include a data analysis circuit is further structured to utilize a neural network model to detect an anomalous condition as taught by Sustaeta to determine an anomalous condition based on a plurality of collected data by using a neural network which are very well-known complex algorithm to solve determine, infer and/or anticipate an anomalous condition in a system (see [0063] “As used herein, the term "inference" refers generally to the process of reasoning about or inferring states of the system, environment, and/or user from a set of observations as captured via events and/or data. Inference can be employed to identify a specific context or action, a system or component state or condition, or can generate a probability distribution over states, for example. The inference can be probabilistic--that is, the computation of a probability distribution over states of interest based on a consideration of data and events and the combination of individual probabilities or certainties…for example, implicitly and/or explicitly classifiers can be utilized in connection with performing a probabilistic or statistical based analysis/diagnosis/prognosis--Bayesian networks, fuzzy logic, data fusion engines, hidden Markov Models, decision trees, model-based methods, belief systems (e.g., Dempster-Shafer), suitable non-linear training schemes, neural networks, expert systems, etc. can be utilized in accordance with the subject invention. )
	As per claim 10, Chapman-Castillo-Sustaeta teaches the system of claim 9, Sustaeta further teaches wherein the neural network model is a probabilistic neural network that predicts a fault condition for one of the plurality of components (see [0063] “The inference can be probabilistic--that is, the computation of a probability distribution over states of interest based on a consideration of data and events and the combination of individual probabilities or certainties…neural network).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo’s combination as taught above to include a data analysis circuit is further structured to utilize a neural network model to detect an anomalous condition, wherein the neural network model is a probabilistic neural network that predicts a fault condition for one of the plurality of components as taught by Sustaeta to determine an anomalous condition based on a plurality of collected data by using a neural network which are very well-known complex algorithm to solve determine, infer and/or anticipate an anomalous condition in a system (see [0063]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274) and   Sustaeta et al (US 20090204267) as applied to claim 9 above and further in view of Eid et al (US6502042). 
	As per claim 11, Chapman-Castillo-Sustaeta teaches the system of claim 9, but does not explicitly teach wherein the neural network model is a time delay neural network trained on data collected over time from the plurality of input channels.
	However, Eid teaches a system comprising a neural network model is a time delay neural network trained on data collected over time from the plurality of input channels (see Col 14 lines 11-41 “…the neural network, referred to as a time delay neural network, will use as many input nodes as current and past measurement samples it is processing and the training thereof will include a sufficient number of data points to simulate the proper and faulty conditions of the current and past measurement sample”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Sustaeta’s combination as taught above to include a neural network model is a time delay neural network trained on data collected over time from the plurality of input channels as taught by Eid to determine an anomalous condition based on a plurality of collected data by using a neural network which are very well-known complex algorithm to simulate the proper and faulty conditions of the current and past measurement samples (see Col 14 lines 11-41).	 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274) and   Sustaeta et al (US 20090204267) as applied to claim 9 above and further in view of Patil et al (US 20180096243). 
	As per claim 12, Chapman-Castillo-Sustaeta teaches the system of claim 9, but does not explicitly teach wherein the neural network model is a convolutional neural network which provides a recommended route change for one of the plurality of collector routes of the data collector.
	However, Patil teaches an anomaly classification system comprising using a neural network model that is a convolutional neural network which provides a recommended route change for one of the plurality of collector routes of the data collector (see [0003] “the time-series data may be automatically passed through a convolutional neural network to determine reduced dimension data”; also, see [0022] “Passing the data 210 through the layers of the convolutional neural network may facilitate the determination of features associated with the data 210 by reducing a number of dimensions associated with the data 210. For example, the data 210 may originally comprise 12,000 dimensions and after being passed through the plurality of layers associated with the convolutional neural network, the number of dimensions associated with the third pool data may comprise only 64 dimensions”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Sustaeta’s combination as taught above to include using a neural network model that is a convolutional neural network which provides a recommended route change for one of the plurality of collector routes of the data see [0016] and since convolutional neural network are easy to train (see [0004]).	 	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274) and   Sustaeta et al (US 20090204267) as applied to claim 9 above and further in view of Discenzo et al (US 7539549). 	
 	As per claim 13, Chapman-Castillo teaches the system of claim 9, Sustaeta further teaches wherein the data analysis circuit further comprises an expert system (see [0158] expert systems). However, Sustaeta does not explicitly teach the expert system switches a structure of the neural network based on the data collected from the plurality of input channels.
	However, Discenzo teaches a monitoring system comprising an expert system switches a structure of the neural network based on the data collected from the plurality of input channels (see Col 21 lines 9-30 “Without the above mentioned post processing, an unsupervised ANN based decision module for the condition monitoring applications, can only signal the formation of a new output entry indicating that a possible new plant condition has occurred, but it cannot diagnose the new condition to be a particular case, such as a new normal condition, cavitation etc. It is, however, possible that an intelligent post processor based on expert system rules, can be used to assign the class representation to each of the output entries formed by the unsupervised neural networks such as ART and ALM.…An expert system based on such generic rules can be used to assign the class representation to the output entries formed by the unsupervised ANN paradigm so that the decision module produces a meaningful output without any external human supervision).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Sustaeta’s combination as taught above to include an expert system switches a structure of the neural network based on the data collected from the plurality of input channels as taught by Discenzo in order to detect anomalies and produces a meaningful output without any external human supervision (see Col 2 lines 29-31).	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274) as applied to claim 14 above and further in view of Clayton et al (US 20170206464) and Wise et al (US 20190024495). 
 	As per claim 15, Chapman-Castillo teaches the method of claim 14, but it does not explicitly teach wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components, and wherein the altering the operational parameter comprises increasing data monitoring of the one of the plurality of components.
	However, Clayton teaches a monitoring system comprising detecting an anomalous condition, wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components (see [0092] “Accelerometers that detect vibration in rotating components can provide early detection of potential problems with the equipment and enable the facility operator to take preventative action of repairing or shutting down the piece of equipment before failure occurs”; also, see [0093] “Vibration time series data can indicate problematic trends or anomalies”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo’s combination as taught above to include detecting an anomalous condition, wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components as taught by Clayton in order to avoid and prevent potential failures (see [0092]).
	Chapman-Castillo-Clayton still does not explicitly teach wherein the altering the operational parameter comprises increasing data monitoring of the one of the plurality of components.
	However, Wise teaches a monitoring system comprising altering an operational parameter is one of the plurality of collector routes of the data collector, and wherein the data response circuit is further structured to alter the one of the plurality of collector routes to increase data monitoring of one of the plurality of components (see [0047] “… to increase the number of data points and operating intervals for the remainder of the planned well path after that location”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo’s combination as taught above to include wherein the altered operational parameter is one of the plurality of collector routes of the data collector, and wherein the data response circuit is further structured to alter the one of .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274) as applied to claim 14 above and further in view of Turner et al (US 20140251688).
	As per claim 17, Chapman-Castillo teaches the method of claim 14, Chapman further teaches wherein the anomalous condition comprises a reduced operating capability for one of the plurality of components (see Col 1 lines 41-60, and Col 4 lines 53-57; also, see Col 4 lines 26-29 “The analog input monitor can, as an example, monitor voltage and current data from the data acquisition hardware on a periodic time cycle. The analog input monitor can determine if a change in sensor voltage or current is significant”; see Col 17 lines “35-40 “The term "analog flow monitor" refers to computer instructions for collecting analog data from a flow sensor, and analyzing the analog sensor data to determine when a significant change in flow rate occurs, and then storing the analyzed sensor data”; also, see Col 5 lines 15-28 if a monitored signal is outside limits indicates that the component/equipment has a reduced operating condition; also, see Col 5 lines 12-14 “The site process occurs by periodically polling each monitor or device to determine if it is currently running and if it is functioning correctly), Castillo also teaches wherein the anomalous condition comprises a reduced operating capability for one of the plurality of components (see 0066 “sensors providing detected conditions such as standpipe pressure, hookload, depth, surface torque, and rotary rpm, among others. In addition, sensors S, which include downhole sensors or gauges, are disposed about the drilling tool and/or wellbore to provide information about downhole conditions, such as wellbore pressure, weight on bit, torque on bit, direction, inclination, collar rpm, tool temperature, annular temperature and toolface, among others…”; also, see [0037-0038]  vibration; also, see [0069]).
	While Castillo teaches altering an operational parameter of the mining process, Chapman-Castillo does not explicitly teach wherein the altering comprises adjusting an operational parameter of the mining process to reduce a work load of the one of the plurality of components .
	However, Turner teaches a monitoring system comprising monitoring an anomalous condition, in a mining process, comprises a reduced operating capability for one of the plurality of components altering a parameter (see [0169] “For example, if the most likely cause of lost performance was identified as a worn bit, the software will advise the operator to decrease drill bit RPM or WOB in order to reduce the wear on the bit. Similarly, if the cause of lost performance were insufficient hole cleaning, the software would advise the operator to increase the flow rate of drilling mud and reduce the WOB), wherein the altering comprises adjusting an operational parameter of the mining process to reduce a work load of the one of the plurality of components (see [0169] “to decrease drill bit RPM or WOB in order to reduce the wear on the bit…. reduce the WOB”; also, see [0171).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to , wherein the altering comprises adjusting an operational parameter of the mining process to reduce a work load of the one of the plurality of components as taught by Turner in order to reduce the anomalous condition (see [0169]) and [0171] “to decrease WOB by a predetermined amount and then determines if such a decrease in WOB reduces vibration below the predetermined maximum. If either procedure reduces vibration below the predetermined maximum, the cause of lost drilling performance is deemed to have been mitigated).
  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274) as applied to claim 18 above and further in view of Pochiraju et al (US 20100278086).
	As per claim 20, Chapman-Castillo teaches the apparatus of claim 18, but it does not explicitly teach wherein the anomalous condition is a reduced network capability, and wherein the data response circuit is further structured to adjust a collector route of the data collector in response to the anomalous condition.
	Pochiraju teaches a system for transmitting data on a network comprising detecting an anomalous condition, wherein the anomalous condition is a reduced network capability, and wherein the data response circuit is further structured to adjust a collector route of the data collector in response to the anomalous condition (see [0040] “The method measures the network performance and adaptively controls the data transmission rates with the goal of minimizing the transmission latency. Use of this method allows sensor data to be transmitted on uncertain and variable bandwidth networks, as the system characterizes the network in real-time and adapts the transmission rate. Latency is monitored, measured and controlled to maintain the real-time nature of the system. Further, the method enables sub-windowing or sub-dividing the data streams and allows control over the resolution of each sub-window/division based on priority requirements or other preset conditions. Data streams from a plurality of sensors, motor controllers and actuators are merged into one data stream that is managed based on application requirements and not based on network conditions”; also, see [0052] “…statistics such as the data latency, throughput of reduced data and the network bandwidth being utilized are displayed and plotted at the control computing…”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo’s combination as taught above to include detecting an anomalous condition, wherein the anomalous condition is a reduced network capability, and wherein the data response circuit is further structured to adjust a collector route of the data collector in response to the anomalous condition as taught by Pochiraju in order to improve or mitigate the anomalous condition (see [0040] “The method measures the network performance and adaptively controls the data transmission rates with the goal of minimizing the transmission latency”).
Conclusion
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing 
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117